Citation Nr: 1307995	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-42 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for insomnia, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a right knee disorder, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a right shoulder disorder, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for a left shoulder disorder, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for a right elbow disorder, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for a left elbow disorder, to include as due to an undiagnosed illness.  

9.  Entitlement to service connection for right carpal tunnel syndrome (CTS), to include as due to an undiagnosed illness.  

10.  Entitlement to service connection for left CTS, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Andrew Roberto, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to March 1988, from September 1988 to April 1992, and from July 1993 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the claims file was subsequently transferred to the Nashville, Tennessee, RO.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2012 video-conference hearing.  A transcript of the hearing is associated with the claims file.  

The Board observes that the Veteran was represented by Mr. Barry Allen, attorney at law, from Ralph Brown & Associates at the July 2012 hearing.  A review of the record reveals that the Veteran had previously appointed Mr. Andrew Roberto, attorney at law, from Ralph Brown & Associates via a March 2012 VA Form 21-22a (Appointment of Individual as Claimant's Representative).  At the time of the Veteran's July 2012 hearing, the undersigned VLJ noted that recognition of Mr. Allen's representation was pending the receipt of a faxed VA Form 21-22a.  However, upon a review of the claims file, such document does not appear to have been received.  Therefore, while Mr. Roberto and Mr. Allen are part of the same law practice, Mr. Roberto remains the attorney of record for the Veteran at this time.  

In September 2012, Mr. Allen submitted a post-hearing brief with exhibits, which, as will be noted below, include new service treatment records.  While neither the Veteran nor his attorney waived RO consideration of such records, the Board finds that the RO will have an opportunity to review all the submitted documents in the readjudication of the Veteran's claims such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a thorough and comprehensive remand.

The Board further notes that the claims on appeal had previously been denied in a rating decision issued in June 2000.  However, by RO letter in September 2001 the Veteran was informed that in light of the November 2000 Veteran Claims Assistance Act (VCAA), imposing new VA duties to provide notice and assistance, his claims would be reconsidered.  Thereafter, the Veteran's claims were readjudicated in a rating decision issued in December 2001.  He did not appeal the rating decision.

However, subsequent to the issuance of the December 2001 rating decision, additional service treatment records were associated with the claims.  In this regard, the Veteran submitted copies of new service treatment records in September 2009 and April 2010.  Additionally, Mr. Allen submitted additional copies of new service treatment records in September 2014.  In this regard, 38 C.F.R. § 3.156(c) (2012)  provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  The newly received service records  reflect complaints of a current or past history of swollen or painful joints, cramps in his legs, a painful or trick shoulder or elbow, frequent trouble sleeping, loss of memory or amnesia, and easy fatigability in June 1998.  Also, such records reflect complaints of left knee pain during the Veteran's first period of active duty.  Therefore, the Board finds that they are relevant to the Veteran's claims. Therefore, his claims on appeal will be reviewed on a de novo basis.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran claims that he is entitled to service connection for insomnia, memory loss, bilateral knee, shoulder, and elbow disorders, and bilateral CTS as such are directly due to his military service, or as a result of undiagnosed illnesses based on his service in Southwest Asia from December 1990 to June 1991.  

The Veteran also claims that service connection is warranted based on continuity of symptomatology of his insomnia, memory loss, bilateral knee, shoulder, and elbow disorders, and bilateral CTS.  The Board notes that the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis and other organic diseases of the nervous system, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).   

As relevant to all claims, the Board observes that service treatment records from the Veteran's last period of active duty, July 1993 to June 1999, are of record.  However, other than a couple of records dated in 1985 and 1986 that were submitted by Mr. Allen, no records from the Veteran's first and second periods of active duty are of record.  Therefore, on remand, the RO should obtain the Veteran's service treatment records from his periods of service from May 1985 to March 1988 and from September 1988 to April 1992 from any appropriate source, to include the National Personnel Records Center (NPRC).  The Board further notes that the Veteran testified to receiving treatment through the Knoxville and Mountain Home, Tennessee, VA facilities.  No records from such facilities are included in the claims file.  Therefore, such should be obtained on remand.  The Board also notes that, at varying points since his service discharge in June 1999, the Veteran has sought treatment from private physicians.  Therefore, while on remand, he should be given an opportunity to identify any private healthcare provider who has treated him for his claimed disorders and, thereafter, any outstanding records from such healthcare provider(s) should be obtained for consideration in his appeal.

Additionally, the Board finds that a remand is necessary in order to afford the Veteran an appropriate VA examination(s) so as to determine the current nature and etiology of his alleged disabilities.  In this regard, the Board observes that he was previously provided with VA examinations; however, the Veteran should be afforded new VA examinations that address all theories of entitlement. 

Pertinent to the Veteran's claims for service connection for insomnia and memory loss, his service treatment records reflect that, in February 1998, he complained of having or having had frequent trouble sleeping, and loss of memory or amnesia.  It was also reported that he had intermittent episodes of insomnia with difficulty falling asleep, and short term memory loss for the past 5 or 6 years without any head injury.  Also, in June 1998, the Veteran complained of having a current or past history of frequent trouble sleeping, loss of memory or amnesia, and easy fatigability.  In October 1998 he again complained of having fatigue.  He was also seen in April 1999 for complaints of insomnia and memory loss, reportedly due to his service in the Persian Gulf, but no objective evidence of symptoms was found.  

After service discharge in June 1999, on VA psychiatric examination in May 2000, the Veteran complained of current difficulty falling asleep at night.  He reported having the same problem during service because of tremendous responsibility which would keep him awake for as much as five days without sleep.  There was no indication that he suffered from hypomanic episodes.  On mental status examination he had no problems with his memory.  The examiner summarized that there was no indication that the Veteran suffered from any memory deficits, although he verbalized that his thought he had some problems remembering things.  He did seem to have some slight sleep disturbance which could not be explained by any psychodynamics, but there was no evidence of psychopathology.  

A June 2006 Missouri Rehabilitation Center sleep study found obstructive respiratory events were present suggesting apnea.  A June 2006 report from the Sleep Disorder Center reflects an impression of apnea, hypoapneas and consequent sleep disruption.  The findings were consistent with moderately severe obstructive sleep apnea.  

On VA examination in November 2009, the Veteran dated his sleep apnea to the late 1990s and had been diagnosed in 2007 with sleep apnea, and now used a "CPAP."  He dated the onset of memory loss to 1994 which consisted of loss only of short term but not long term memory.  The diagnoses included a subjective history of memory loss with normal examination, and sleep apnea and the latter was opined to be not likely related to insomnia in 1999 because the Veteran denied any symptoms on a VA examination in May 2009.  Also, his sleep apnea was obstructive in nature due to obesity and not due to an undiagnosed illness.  

The Board finds that the Veteran should be afforded a VA examination so to determine whether his bilateral knee disorders are related to his military service, or due to an undiagnosed illness. 

As relevant to the Veteran's claim for service connection for a left knee disorder, the Board observes that his service treatment records from his first period of service reflect complaints of left knee pain in October 1985 and November 1985, with a diagnosis of tendonitis in November 1985.  

Pertinent to both knees, service treatment records dated during the Veteran's third period of service reflect that he was given a physical profile in April 1994 for left knee pain.  On examination the assessments included left knee patellar tendinitis.  The next month there was an assessment of bilateral patella tendinitis.  He received extensive treatment from May to August 1994 for his knees.  In August 1994 the assessment was bilateral tibial tendinitis.  In September 1994 the assessment was "chronic" bilateral patellar tendinitis.  In October 1995 he had pain in both knees.  

On general medical examination in February 1998 it was noted that the Veteran complained of poly articular pain.   Also in February 1998 he complained pain in both feet and knees and had had the problem for four years.  On examination he had patellar grinding of the left knee.  X-rays of his left tibia and fibula revealed no evidence of traumatic arthritic or inflammatory changes, and the impression was that his left tibia and fibular were normal.  In June 1998, the Veteran complained of having a current or past history of swollen or painful joints as well as cramps in his legs.  In October 1998 he again complained of pain in several joints.  In January 1999 he complained of his knees locking.  

After service discharge in June 1999, a May 2000 VA examination noted that the Veteran reported that he had arthralgia of all his joints, expect the low back and hips.  A physical examination revealed no pertinent abnormality.  The diagnosis was polyarthralgia with normal clinical examination, laboratory studies, and X-rays finding, and insufficient evidence currently to warrant a diagnosis of any acute or chronic medical conditions.  On VA examination in November 2009 the Veteran reported that his bilateral knee pain had begun in the late 1980s without any specific injury.  In the past he had used a left knee brace but not any longer.  X-rays of his knees revealed lateral compartment narrowing with mild degenerative changes in the right knee and a bony fragment near the patellar tendon insertion upon the proximal tibia which might represent the sequela of healed Osgood-Schlatter's disease.  MRIs of the left knee revealed a ganglion cyst of the anterior horn of the lateral meniscus with no definite tear, and a ganglion cyst lengthwise with the patellar tendon.  The examiner opined that the minimal degenerative changes of both knees was less likely due to the in-service knee complaints because in-service X-rays did not show any degenerative changes and VA X-rays in 1999 were normal.  

The Board finds that the Veteran should be afforded a VA examination so as to determine whether his claimed bilateral knee disorders are related to his military service, or due to an undiagnosed illness.

Regarding the Veteran's claims for service connection for bilateral shoulder and elbow disorders, and bilateral CTS, service treatment records dated during the Veteran's third period of service reflect that, in April 1994, he "jammed" his right thumb but an X-ray was negative.  In October 1995 he had pain in both wrists, and had a prior history of these problems.  There was an assessment of right wrist tendinitis.  He was evaluated in November 1995 for bilateral wrist pain.  The assessment was arthralgias without evidence of arthritis.  It was also noted that he had symptoms in areas that suggested early "DJD" [degenerative joint disease].   

On general medical examination in February 1998 it was noted that the Veteran complained of poly articular pain.  In an adjunct medical history questionnaire, he complained of having or having had swollen or painful joints, cramps in his legs, and a painful or trick shoulder or elbow.  It was also reported that he had pain in both shoulders.

In May 1998, the Veteran had a several month history of right wrist and elbow pain, and on examination he had tenderness of the ulnar aspect of the right wrist and the lateral epicondyle of the right elbow, but an X-ray of his elbow was normal.  In June 1998, the Veteran complained of having a current or past history of swollen or painful joints, and a painful or trick shoulder or elbow.  In October 1998 he again complained of as pain in several joints.     

In May 1999 the Veteran complained of a sore elbow of 2 weeks duration, and when he lifted something he forearm became numb from the elbow down.  A possible stressed joint was to be ruled out.  He had an electromyogram (EMG) and nerve conduction velocity study (NCVS) in May 1999 due to a history of right forearm numbness and weakness with flexion.  The NCVS of the right ulnar and medical nerves were normal and the EMG of the right sural nerve was normal.  There was no electrodiagnostic evidence of right medial or ulnar nerve neuropathy and no electrodiagnostic evidence of right upper extremity radiculopathy.  In June 1999 he was evaluated for arthralgia and dyspnea.  He had complained of joint discomfort in his elbows and wrist since his return from the Persian Gulf War.  

At a September 1999 VA examination the Veteran complained of symptoms of numbness and tingling of the forearms when he bent his elbows, affecting the 3rd, 4th, and 5th digits.  The symptoms affected the right side twice daily but the left side at most only twice weekly.  It was noted that EMG were normal.  Current VA X-rays of his wrists were unremarkable.  The pertinent diagnosis of the wrists was paresthesias of the ulnar nerve distribution, by history, but with normal EMGS and normal examination.  The examiner noted that there was insufficient evidence to make a diagnosis of an acute or chronic disorder, to date.  

After service discharge in June 1999, a May 2000 VA examination noted that the Veteran reported that he had arthralgia of all his joints, expect the low back and hips.  It began in 1993 in his feet and ankles but was now predominantly in his knees and wrist.  He also complained pain of the shoulders and elbows, symmetrically, but without associated warmth, swelling or erythema.  A physical examination revealed no pertinent abnormality.  The diagnosis was polyarthralgia with normal clinical examination, laboratory studies, and X-rays finding, and insufficient evidence currently to warrant a diagnosis of any acute or chronic medical conditions.  

The Veteran was seen in May 2006 at the Clouse Chiropractic Family Practice, at which time he complained of pain of the hands, arms, shoulders, legs, and spine.  On file are treatment records of 2006 and 2007 which reflect treatment of the Veteran primarily for his spine and right shoulder.  

A private cervical spine MRI in September 2006 revealed, in part, very minimal annular disc bulging at C3-4, C4-5, and C5-6.  A right shoulder MRI from the Prime Medical Imaging in April 2007 revealed degenerative changes at the "AC: joint with some mild signal abnormality on both sides of the AC joint which could be degenerative and/or post-traumatic.  

An August 2008 VA EMG found electrodiagnostic evidence of mild left median neuropathy at the wrist.  Also, possible left cervical radiculopathy at C8-T1 could not be completely ruled out.  

In September 2009 a chiropractor of the Clouse Chiropractic reported having treated the Veteran since May 2006 for spinal pain with radiculopathy into his upper extremities, bilaterally.  A cervical MRI in September 2006 had found space occupying lesion.  He had been diagnosed with bilateral CTS.  MRIs of both shoulders in March 2007 revealed degenerative changes but post-trauma could not be ruled out.  

On VA examination in November 2009, the Veteran reported the onset of his bilateral shoulder pain had been in the late 1990s with no history of specific injury.  He had begun to have a problem first with his right elbow and then the left elbow in the mid-1990s with no history of specific injury.  His bilateral CTS had begun in 1998 or 1999 and he reported having had surgery for left CTS in September 2009 and was to have it on his right wrist in January 2010.  X-rays of the elbows showed a tiny rounded density along the medial aspect of the capitellum that might represent a bony spur versus an intra-articular body.  X-rays of the shoulders were unremarkable.  Electrodiagnostic studies of September 2009 were abnormal and most consistent with bilateral entrapment of the median nerves at the carpal ligament, moderate on the left and mild on the right, superimposed on this was bilateral entrapment of the ulnar nerves at the elbows, moderate on the left and borderline on the right but there was no evidence of radiculopathy.  There was incidentally noted to be a "Martin-Gruber anastomosis" on the right, which was a normal variant.     

The examiner's opinion was that the bilateral CTS was less likely as not related to the complaints during service, as X-rays and electrodiagnostic testing in May 1999 were normal.  Also, the diagnoses included subjective pain of both shoulders and elbows with normal examination and normal shoulder X-rays and no loss of elbow function, although bilateral ulnar nerve entrapment was also noted.  

The Board finds that the Veteran should be afforded a VA examination so as to determine whether his claimed bilateral shoulder and elbow disorders, and bilateral CTS are related to his military service, or due to an undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records from his periods of service from May 1985 to March 1988 and from September 1988 to April 1992 from any appropriate source, to include NPRC.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his insomnia, memory loss, bilateral knee, shoulder, and elbow disorders, and bilateral CTS.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Knoxville and Mountain Home VA facilities.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination(s) so as to determine the current nature and etiology of his insomnia, memory loss, bilateral knee, shoulder, and elbow disorders, and bilateral CTS.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Insomnia & Memory Loss

The examiner should specifically state whether the Veteran's symptoms of insomnia and memory loss are attributed to a known clinical diagnosis. 

If diagnosed disorders, to include sleep apnea, are established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service.  In addressing this question, the examiner should consider the service treatment records dated during the Veteran's third period of active duty that reflect complaints of frequent trouble sleeping, and loss of memory or amnesia.  It was also reported in February 1998 that he had intermittent episodes of insomnia with difficulty falling asleep, and short term memory loss for the past 5 or 6 years without any head injury.   

If the Veteran's symptoms of insomnia and/or memory loss cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

The rationale for any opinion offered should be provided. 

Bilateral Knee, Shoulder, and Elbow Disorders

The examiner should specifically state whether the Veteran's symptoms pertaining to his bilateral knees, bilateral shoulders, and bilateral elbows, i.e., joint pain, are attributed to known clinical diagnoses. 

If arthritis of any joint is diagnosed, the examiner should indicate whether such manifested within a year of the Veteran's discharge from service in March 1988, April 1992, or June 1999.  If so, the examiner should describe the manifestations of such disorder. 

If a diagnosis regarding the left knee is rendered, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder had its onset during the Veteran's first period of service from May 1985 to March 1988, or is otherwise related to such period of service.  In this regard, the examiner should consider the Veteran's complaints of left knee pain in October 1985 and November 1985, with a diagnosis of tendonitis in November 1985.

The examiner is also asked to opine as to whether there is clear and unmistakable evidence that a left knee disorder pre-existed the Veteran's second and/or third period of service.  The examiner should identify the specific left knee diagnosis that pre-existed such service.

(i)  For each period of service, if there is clear and unmistakable evidence that a left knee disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's left knee disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  For each period of service, if there is not clear and unmistakable evidence that any current left knee disorder pre-existed such service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.  

In rendering such opinions, the examiner should consider the service treatment records dated during the Veteran's third period of active duty that reflect complaints of knee pain and treatment for left knee patellar tendinitis, bilateral patella tendinitis, and bilateral tibial tendinitis.

If diagnosed disorders pertaining to the right knee, bilateral shoulders, and bilateral elbows are established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service. In addressing this question, the examiner should consider the service treatment records dated during the Veteran's third period of active duty that reflect complaints of knee, shoulder, and elbow pain, and treatment for bilateral patella tendinitis, and bilateral tibial tendinitis.

If the Veteran's symptoms of bilateral knees, bilateral shoulders, and/or bilateral elbows cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

The rationale for any opinion offered should be provided. 

Bilateral CTS

The examiner should specifically state whether the Veteran's symptoms pertaining to his alleged bilateral CTS, i.e., numbness and tingling in the wrist and hands, are attributed to a known clinical diagnosis. 

If an organic disease of the nervous system is diagnosed, the examiner should indicate whether such manifested within a year of the Veteran's discharge from service in March 1988, April 1992, or June 1999.  If so, the examiner should describe the manifestations of such disease. 

If a diagnosed disorder, to include bilateral CTS and/or cervical radiculopathy, is established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service.  In addressing this question, the examiner should consider the service treatment records dated during the Veteran's third period of active duty that reflect complaints of bilateral wrist pain, numbness, and weakness.

If the Veteran's symptoms of bilateral CTS i.e., numbness and tingling in the wrist and hands, cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

The rationale for any opinion offered should be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the September 2010 statement of the case.  Such should be considered on both a direct basis and due to an undiagnosed illness.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


